Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 þ TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10526 UNITED-GUARDIAN, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 11-1719724 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 230 Marcus Boulevard, Hauppauge, New York 11788 (Address of Principal Executive Offices) (631) 273-0900 (Registrants Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Cover Page 1 of 2 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 4,946,439 shares of common stock, par value $.10 per share (as of May 1, 2008) Cover Page 2 of 2 UNITED-GUARDIAN, INC. INDEX Page No. Part I. FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Statements of Income - Three Months ended March 31, 2008 and 2007 (unaudited) 2 Consolidated Balance Sheets  March 31, 2008 (unaudited) and December 31, 2007 3-4 Consolidated Statements of Cash Flows  Three months ended March 31, 2008 and 2007 (unaudited) 5 Consolidated Notes to (unaudited) Financial Statements 6-12 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 13-17 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T- Controls and Procedures 17-18 Part II. OTHER INFORMATION Item 1 - Legal Proceedings 18 Item 1A - Risk Factors 18 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 - Defaults Upon Senior Securities 18 Item 4 - Submission of Matters to a Vote of Security Holders 18 Item 5 - Other Information 18 Item 6 - Exhibits and Reports On Form 8-K 19 Signatures 19 Page 1 of 19 Part I. FINANCIAL INFORMATION ITEM 1. Financial Statements CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31, Revenue from continuing operations: Net sales $ $ Costs and expenses: Cost of sales 1,237,183 1,651,984 Operating expenses 659,312 653,236 Income from continuing operations 1,134,704 1,685,430 Other income (expense): Investment income 128,276 125,393 Gain on sale of marketable securities 51 Loss on sale of equipment (7,763 ) Other (42 ) Income from continuing operations before income taxes 1,255,268 1,810,781 Provision for income taxes 649,961 Net Income from continuing operations 839,268 1,160,820 (Loss) from discontinued operations, net of income tax (775 ) Net Income $ $ Earnings per common share (Basic and Diluted): Continuing operations $ .17 $ .23 Discontinued operations TotalBasic and diluted $ $ Weighted average shares - basic Weighted average shares - diluted See notes to consolidated financial statements Page 2 of 19 UNITED-GUARDIAN, INC. CONSOLIDATED BALANCE SHEETS MARCH DECEMBER ASSETS 31, 31, 2008 2007 (UNAUDITED ) Current assets : Cash and cash equivalents $ 3,768,497 $ 4,555,388 Temporary investments 562,973 555,829 Marketable securities 7,866,383 7,465,419 Accounts receivable, net of allowance for doubtful accounts of $23,927 at March 31, 2008 and $30,000 at December 31, 2007, respectively 1,702,813 1,278,386 Inventories (net) 1,458,885 1,188,222 Prepaid expenses and other current assets 184,405 427,712 Deferred income taxes 222,970 222,970 Assets of discontinued operations 64,619 Total current assets Property, plant and equipment : Land 69,000 69,000 Factory equipment and fixtures 3,260,599 3,233,621 Building and improvements 2,335,167 2,335,975 Waste disposal plant 133,532 133,532 5,798,298 5,772,128 Less: Accumulated depreciation Other assets Other 244,254 148,430 Pension asset Total other assets TOTAL ASSETS $ $ See notes to consolidated financial statements Page 3 of 19 UNITED-GUARDIAN, INC. CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS EQUITY MARCH 31, DECEMBER 31, 2008 Current liabilities : ( UNAUDITED) Dividends payable $ 1,385,003 Accounts payable $ 533,988 123,290 Current loans payable 7,988 7,988 Accrued taxes payable 145,307 Accrued expenses 934,888 794,186 Liabilities of discontinued operations Total current liabilities Loans payable 4,660 6,657 Deferred income taxes Total long term liabilities Stockholders equity: Common stock $.10 par value, authorized, 10,000,000 shares ; 5,008,639 shares issued, and 4,946,439 shares outstanding 500,864 500,864 Capital in excess of par value 3,819,480 3,819,480 Accumulated other comprehensive loss (92,832 ) (120,018 ) Retained earnings 11,528,668 10,689,400 Treasury stock, at cost; 62,200 shares ) ) Total stockholders equity TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ See notes to consolidated financial statements Page 4 of 19 UNITED-GUARDIAN, INC . CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED March 31, Cash flows from operating activities: Net income from continuing operations $ 839,268 $ 1,160,820 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 56,320 47,644 Realized gain on sales of marketable securities (51 ) Loss from discontinued operations (775 ) Net cash (used in) provided by discontinued operations 21,320 (30,772 ) Loss on sale of equipment 7,763 Provision for bad debts (6,073 ) Increase (decrease) in cash resulting from changes in operating assets and liabilities: Accounts receivable (418,354 ) (619,137 ) Inventories (270,663 ) 596,923 Prepaid expenses and other current and non-current assets (135,611 ) (100,012 ) Accounts payable 410,698 (54,087 ) Accrued pension costs (49,778 ) (2,658 ) Accrued expenses and taxes payable 556,247 680,599 Net cash provided by operating activities Cash flows from investing activities: Acquisition of property, plant and equipment (52,515 ) (36,965 ) Proceeds from sale of equipment 7,988 Net change in temporary investments (7,144 ) (6,856 ) Purchase of marketable securities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payment of long term debt (1,997 ) (1,997 ) Proceeds from exercise of stock options 825 Dividends paid (
